Citation Nr: 1410743	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-23 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Air Force from February 1971 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated from 2000 to 2012, as well as a January 2014 brief from the Veteran's representative that has been reviewed by the Board.  
A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The Board has also considered whether the Veteran's PTSD claim raised the issue of whether service connection is warranted for any other acquired psychiatric disorder in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In this regard, the underlying service connection issue on appeal has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Board will adjudicate and reopen the new and material evidence issue.  However, the underlying merits of the service connection claim will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In a final March 1999 Board decision, the RO denied service connection for PTSD.  The Veteran was notified of the March 1999 Board decision and of his appellate rights, but he did not appeal that determination.  

2.  The evidence received since the March 1999 Board decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The March 1999 Board decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2013).  

3.  The evidence received subsequent to the March 1999 Board decision is new and material, and the issue of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the application to reopen the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.

In a June 1992 rating decision, the RO denied service connection for PTSD.  The RO notified the Veteran of this decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal of this decision.  There was also no evidence received within one year of the issuance of this decision.  Therefore, the June 1992 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).  

The Veteran subsequently filed an application to reopen the claim for PTSD.  The RO also denied that application, but the Veteran appealed.  In a March 1999 Board decision, the Board confirmed the RO's denial.  The Veteran did not initiate any appeal of the Board's decision.  Therefore, the Board's March 1999 decision, which subsumes the prior RO decision, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1100, 20.1104 (2013).  

In the March 1999 Board decision, the Board denied service connection for PTSD on the basis that new and material evidence had not been submitted.  In particular, the Board did not reopen the claim because there was no current diagnosis of PTSD.    

The Veteran filed his petition to reopen the claim for service connection for PTSD in July 2007.  The RO did determine that there was new and material evidence and considered the claim for service connection for PTSD on the merits.  

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). Accordingly, the Board must initially determine whether there is new and material evidence to reopen the PTSD claim before proceeding to adjudicate the underlying merits of the claim.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final March 1999 Board decision.  Specifically, VA medical personnel in February 2002 and October 2002 VA mental health treatment records and a private psychologist in a May 2007 examination diagnosed the Veteran with PTSD based on his reported in-service stressors from Thailand.  Thus, there is now medical evidence of a current PTSD diagnosis.  In addition, the Veteran has provided further probative lay statements with regard to alleged traumatic in-service incidents in Thailand in 1972.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that the additional medical evidence of record and additional lay statements constitute new and material evidence to reopen the PTSD claim.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate PTSD claim and raises a reasonable possibility of substantiating his claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied PTSD disorder claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

First, the RO/AMC should contact the U.S. Army Joint Services and Research Center (JSRRC) or other appropriate entity to check unit records in order to verify the Veteran's alleged stressors.  The Veteran served as a helicopter mechanic during a two to three month period from April 1972 to June 1972 at the Nakhon Phanom Royal Thai Air Force Base in 1972.  See January 1997 VA psychiatric examination.  He has stated that  he served with the 40th Aerospace Rescue and Recovery Squadron at that time.  The first alleged stressor at the Thai airbase involves the Veteran loading and unloading body bags of dead soldiers and the witnessing of maimed and injured soldiers returning by helicopter from the war in Vietnam.  The second claimed stressor at the Thai airbase involves the Veteran's report of constant vigilance in the face of the threat of nighttime attacks from the enemy, but the Veteran denied ever being subject to an actual enemy attack while assigned to the airbase in Thailand.  See October 2002 VA mental health note.  This summary should be forwarded to the JSRRC or other appropriate entity with a request for any information, to include unit records or any information that the JSRRC believes could verify his alleged stressors or the nature of his duties with the 40th Aerospace Rescue and Recovery Squadron.  

Second, after completion of the above development, the Veteran should be scheduled for a VA examination with an appropriate clinician to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD. See 38 C.F.R. § 3.159(c)(4)(C)(iii); Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003).  See also Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (receipt of new and material evidence triggers full VA duty to assist obligations including obtaining VA examination or medical opinion).

Accordingly, the case is REMANDED for the following action:
. 
1. The RO/AMC should ask the Veteran if he has received any VA or non-VA medical treatment for his acquired psychiatric disorder/PTSD that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claims on appeal.

2.  The RO/AMC should contact JSRRC or any other appropriate entity and request that an attempt be made to verify the following two alleged in-service stressors from Thailand:  The Veteran served as a helicopter mechanic during a two to three month period from April 1972 to June 1972 at the Nakhon Phanom Royal Thai Air Force Base in 1972.  See January 1997 VA psychiatric examination.  He has stated that he served with the 40th Aerospace Rescue and Recovery Squadron at that time.  The first alleged stressor at the Thai airbase involves the Veteran loading and unloading body bags of dead soldiers and the witnessing of maimed and injured soldiers returning by helicopter from the war in Vietnam.  The second alleged stressor at the Thai airbase involves the Veteran's report of constant vigilance in the face of the threat of nighttime attacks from the enemy, but the Veteran denied ever being subject to an actual enemy attack while assigned to the airbase in Thailand.  See October 2002 VA mental health note.  

This summary should be forwarded to the JSRRC with a request for any information, to include unit records or any information that the JSRRC believes could verify his alleged stressors or the Veteran's duties with the 40th Aerospace Rescue and Recovery Squadron.  If no records are available, a negative reply to that effect is required.  

3.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay assertions, and any report secured from the JSRRC that sheds further light on the Veteran's stressors.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable psychiatric symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA examiner is advised that the Veteran contends that he has an acquired psychiatric disorder, to include PTSD, that is related to two traumatic incidents during his military service at a Thailand air base between April 1972 and June 1972.  The Veteran served as as helicopter mechanic during a two to three month period at the Nakhon Phanom Royal Thai Air Force Base in 1972.  The first alleged stressor at the Thai airbase involves the Veteran loading and unloading body bags of dead soldiers and the witnessing of maimed and injured soldiers returning by helicopter from the war in Vietnam.  The second alleged stressor at the Thai airbase involves the Veteran's report of constant vigilance in the face of the threat of nighttime attacks from the enemy, but the Veteran denied ever being subject to an actual enemy attack while assigned to the airbase in Thailand.  The Veteran has asserted his alcohol abuse disorder began during service as a way to cope with his psychiatric stress.  

During active duty service from 1971 to 1974, the Veteran's service treatment records document no complaints, treatment, or diagnosis of an acquired psychiatric disorder.  A May 1972 service treatment record does confirm that the Veteran was serving at the Nakhon Phanom Royal Thai Air Force Base at that particular time.  At his November 1974 discharge examination, the Veteran denied any psychiatric symptoms, and no psychiatric disorder was found upon clinical examination.   

Following his military service, at a September 1977 reenlistment examination, the Veteran denied any psychiatric symptoms, and no psychiatric disorder was found upon clinical examination.  The Veteran underwent craniectomy surgery in 1978 for removal of a brain tumor.  Subsequently, in the 1980s and 1990s he was treated and hospitalized for an organic mental disorder and depression secondary to this brain surgery.  He was also treated for an alcohol abuse disorder in the 1980s and 1990s.  In these records, he claims that he began drinking during service in 1973.  

Following his military service, with regard to PTSD, there were some suggestions of PTSD in VA treatment records and examinations in the 1990s.  However, a January 1997 VA psychiatric examiner determined that the Veteran did not present symptomatology sufficient in quality or quantity to justify a PTSD diagnosis.  In addition, at an August 1993 Social Security Administration (SSA) psychiatric examination, a SSA examiner concluded that the Veteran at that time did not meet the DSM-III criteria for PTSD.  The SSA examiner noted that the Veteran denied any kind of physical injury or witnessing of traumatic events, injuries, etc., other than a soldier dramatically kissing the ground when rescued.  However, in contrast, latter VA medical personnel in February 2002 and October 2002 VA mental health treatment records (on Virtual VA) and a private psychologist in a May 2007 examination diagnosed the Veteran with PTSD based on his reported in-service stressors from Thailand.

Following his military service, it is also noted that on various occasions, the Veteran asserted that part of his duties as a helicopter mechanic involved going on "covert" rescue missions for downed pilots "in-country" in Vietnam, during which he alleged he was exposed to enemy fire.  See e.g., October 1996 DRO hearing testimony at pages 5-8; January 1997 VA psychiatric examination; December 2003 Veteran's statement.  However, in a January 2002 VA psychiatric note (on Virtual VA), the Veteran admitted that he never actually served "in-country" in Vietnam.  Any assertions of the Veteran being subject to enemy fire in Vietnam or serving in Vietnam therefore are not credible.  

The examiner should then address the following questions:

a) The VA examiner should identify all current diagnoses of any acquired psychiatric disorder during the pendency of the appeal.  If the Veteran has a current acquired psychiatric disorder other than PTSD, the examiner shoulder opine whether it is at least as likely as not that any current disorder began during service or is related to an incident of service. 

b) The examiner should state whether it is at least as likely as not any of the Veteran's two claimed stressors from Thailand are adequate to support a diagnosis of PTSD under the amended PTSD regulation?  In making this determination, the VA examiner should discuss whether any of his two Thailand stressors are related to a fear of hostile military or terrorist activity?

c) If any of the two claimed stressors from Thailand are adequate to support a diagnosis of PTSD, the examiner should state whether it is at least as likely as not that that the Veteran's PTSD is related to the any of the two stressors from Thailand discussed above? 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

5.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  Thereafter, the RO/AMC should consider all of the evidence of record, and readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

If the benefit sought is not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


